DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with M. Jakubowski on 16 September 2021.

The Application Specification has been amended as follows for the BRIEF DESCRIPTION OF THE DRAWNGS section: 
[0005] Figure 1 (a)-(f) is a schematic illustration of various negative electrode assemblies, according to embodiments of the invention.

[0006] Figure 2 (a)-(f) is a schematic illustration of various positive electrode assemblies, according to embodiments of the invention.

The Application Claims have been amended as follows:
1.  An electrochemical cell, comprising: a negative electrode configured to absorb and release alkali metal ions; a positive electrode comprising a  positive electrode active material, a binder, a fluorinated ionic liquid catholyte, a first salt comprising [the] an  alkali metal, and, optionally, 

    PNG
    media_image1.png
    205
    401
    media_image1.png
    Greyscale

wherein X is aCF3, in which a is 7; and n is 2.

2.  The electrochemical cell of Claim 1 wherein a first block of the block copolymer electrolyte is ionically conductive and is a polyether[s]. 
3.  The electrochemical cell of Claim 2 wherein a second block of the block copolymer electrolyte is . 
Cancel Claims 7-10.

The following is a statement of reasons for the indication of allowable subject matter:  A thorough search of the art did not provide a composition of the elected species as shown in AREA A below:
AREA A

    PNG
    media_image2.png
    203
    499
    media_image2.png
    Greyscale

The closest prior art is that of   Ryu et al. [Ryu] (KR 10-2019-022469 filed 20 April 2018 as interpreted by US 2019/0326579) in further view of both Sun et al. [Sun] (US 20140113202) and Singh et al. [Singh] (Inorganic Chemistry 2003 vol 42 pp 6142-6146)—cited in a previous Office Action, do provide a homolog of the elected species-- wherefore n is 5 instead of 7.  However, although Sun and Ryu discuss 
 battery. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722 

/ANCA EOFF/Primary Examiner, Art Unit 1722